United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2616
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Dong Pyou Han

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: January 4, 2016
                              Filed: January 11, 2016
                                   [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

      Dong Pyou Han directly appeals the 57-month sentence imposed by the district
     1
court after he pleaded guilty to making false statements. His counsel has moved to


         1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable. We conclude that the within-Guidelines
sentence was not substantively unreasonable. See United States v. Salazar-Aleman,
741 F.3d 878, 881 (8th Cir. 2013) (under substantive review, district court abuses its
discretion if it fails to consider relevant factor, gives significant weight to improper
or irrelevant factor, or commits clear error of judgment in weighing factors); United
States v. Cook, 698 F.3d 667, 670 (8th Cir. 2012) (treating within-Guidelines sentence
as presumptively reasonable on appeal). We have reviewed the record independently
under Penson v. Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues for
appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-